

115 HR 5322 IH: Promoting Healthier Lifelong Improvements in Food and Exercise Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5322IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for a national program to conduct and support activities toward the goal of significantly reducing the number of cases of overweight and obesity among individuals in the United States. 
1.Short titleThis Act may be cited as the Promoting Healthier Lifelong Improvements in Food and Exercise Act of 2018 or the LIFE Act. 2.FindingsThe Congress finds as follows: 
(1)Currently, 69 percent of adults in the United States are overweight and 78.6 million (more than one-third of the adult population in the United States) are obese. (2)Data from two National Health and Nutrition Examination Surveys show that, the prevalence of obesity among adults increased from 15.0 percent in 1976–1980 to 35.3 percent in 2011–2012. 
(3)In 2011–2012, more than 12,700,000 children and adolescents (or 17 percent) were overweight, and more than 78,600,000 adults (or 34.9 percent) were obese. Almost 6 percent of adults were extremely obese. (4)The percentage of children who are obese has more than doubled and among adolescents the percentage has more than tripled. Since 1980, the obesity rate for adolescents increased from 5 percent to 17 percent. 
(5)Approximately 48 percent of adults in the United States do not meet the Centers for Disease Control and Prevention’s Physical Activity Guidelines, and national data show an increase in the calorie consumption of adults. (6)The rising rates of obesity portend greater disease and health conditions including hypertension, high total cholesterol, Type 2 diabetes, coronary heart disease, stroke, gallbladder disease, osteoporosis, sleep apnea, respiratory problems, and some cancers, such as endometrial, breast, and colon cancer. 
(7)Many underlying factors have been linked to the increase in obesity, such as increasing portion sizes, eating out more often, increased consumption of sugar-sweetened drinks, increasing television, computer, and electronic gaming time, changing labor markets, and fear of crime, which prevents outdoor exercise. (8)Chronic diseases account for 1.7 million, or 70 percent, of all deaths in the United States each year. Although chronic diseases are among the most common and costly health problems, they are also among the most preventable. Adopting a healthy lifestyle, such as eating nutritious foods and engaging in physical activity, can prevent or control the devastating effects of these diseases. 
(9)In 2008, overall medical costs related to obesity for United States adults were estimated to be as high as $147 billion. People who were obese had medical costs that were on average $1,429 higher than the cost for people of normal body weight. 3.Reduction in prevalence of overweight and obesityPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T the following section: 
 
317U.Reduction in prevalence of obesity 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out a national program to conduct and support activities regarding individuals who are overweight or obese in order to make progress toward the goal of significantly reducing the number of cases of obesity among individuals in the United States. (b)Certain activitiesIn carrying out subsection (a), the Secretary shall (directly or through grants or contracts) carry out the following with respect to individuals who are overweight or obese: 
(1)Activities to train health professionals to recognize that patients are overweight or obese and to recommend prevention activities regarding such condition, including educating patients on— (A)the relationship between such condition and cardiovascular disease, diabetes, and other health conditions; and 
(B)the benefits of proper nutrition and regular physical activities. (2)Activities to educate the public with respect to the condition of being overweight or obese, including the development of a strategy for a public awareness campaign. 
(3)The development and demonstration of intervention strategies for use at worksites and in community settings such as hospitals and community health centers. (c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $25,000,000 for fiscal year 2019, and such sums as may be necessary for each of the fiscal years 2020 and 2021.. 
